Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
The applicant states, “Mashiko fails to detail example “natural polysaccharides or dervatives thereof”, (Remarks, page 8).  This is incorrect.  Mashiko discloses natural polysaccharides or dervatives thereof (col. 3, 48-55).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., co-ionically cross-linked polymers and/or fillers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 13 does not recite co-ionically cross-linked polymers or fillers and therefore is not commensurate is scope with the disclosure of [0032].  
Additional arguments concern claim amendments that are addressed in the rejections below.
In response to applicant's argument that Mashiko uses a filler, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant argues that Mashiko discloses solid flavoring granules that are easily crushed.  Although this is correct, this is not the only form of granules disclosed by Mashiko.  
Please note that the arguments concerning De Roos in view of Mashiko have also been addressed in the Patent Board Decision mailed 4/03/2017 in the parent application (11/025804).  In particular:
Although Mashiko does not state explicitly that the further coating is crosslinked, it teaches that the further coating is “a film comprising natural polysaccharides or derivatives thereof (Mashiko, col. 4,11. 17—20) (emphasis added). In describing the initial encapsulating material, Mashiko teaches polyvalent salts of natural polysaccharides, which the current Specification states as having a crosslinked structure (Spec. Tflf 26—27), as being “derivatives thereof’ (Mashiko, col. 4,11. 59—64). Thus, consistent with the Examiner’s finding (Ans. 8), Mashiko would have suggested crosslinked polysaccharides as the further coating. That suggestion in Mashiko would have prompted a person having ordinary skill in the art to apply a further crosslinked polysaccharide overcoating on De Roos’s encapsulated flavorant in order to provide additive or cumulative flavor retention/sustained release characteristics (De Roos, col. 3,11. 28—60). Cf. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (“It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and we are of the opinion that such is not the case here.”).

We find no persuasive merit in the Appellants’ argument that the prior art references do not teach or suggest controlling the level of crosslinking. Although we agree with the Appellants that the limitation at issue recites more than an intended use, De Roos explicitly teaches that “[t]he release can be influenced by varying the flavor solvent, the filler materials, the type of acid polysaccharide used and the conditions used for formation of the gel particles,” such as “by varying the conditions of the gelation with calcium, e.g., by changing the calcium ion concentrations or the duration of gel formation” (De Roos, col. 10,11. 4—11). Therefore, consistent with the Examiner’s alternative position (Ans. 5), the level of crosslinking would have been considered a result-effective variable that may be controlled to achieve the desired sustained release characteristics. Indeed, the Appellants appear to admit as much (Appeal Br. 7) (“Appellants respectfully submit that one of ordinary skill in the art would recognize that. . . different levels of crosslinking would lead to different properties in the final encapsulated flavorant”). In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) (“A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.”). (Patent Board Decision 4/03/2017, pages 4 and 5).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., underlying multi-layered system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further argues that Mashiko is silent, “with regard to forming an overcoat on exposed surfaces of an existing multilayer surface.”  The examiner disagrees.  The general method used to make the granule of Mashiko is the same as the claimed invention and the other prior art methods (i.e. mixing a flavor with polysaccharides, dropping in a cross-linking solution, so that the polysaccharides crosslink forming a surface that drives the flavor toward the center of the granule).  Therefore, it appears that Mashiko, by teaching an overcoat, is disclosing overcoating a “multilayer surface” (as defined in the remarks).

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not disclose that the first polysaccharide forms a matrix and the second polysaccharide of the two or more polysaccharides are cross-linked within the pores of the polymeric matrix.  The specification discloses that two polysaccharides can be co-ionically cross-linked, meaning that they are cross-linked at the same time to themselves and to one another through the same cross-linking reaction.  When the reaction starts there is not a matrix of one polysaccharide with voids and fissures which are then filled by a second polysaccharide as is claimed.  The specification does indicate that a synthetic polymer may be used to fill voids and fissures in the matrix, but this is disclosed with a non-crosslinking polymer filler such as poly(acrylic acid) (0112).  This is excluded by the claim because poly(acrylic acid) is not a polysaccharide.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGlumphy et al. (US 3,540,456) in view of De Roos et al. (US 6,325,859) and Mashiko et al. (US 5,186,185).
Regarding claim 1, 2, 5, 6, and 11  McGlumphy et al. disclose a smoking article with a reconstituted tobacco sheet material (i.e. tobacco mat) that contains microencapsulated flavoring materials along with a binder as a layer or homogenously within the sheet and as the temperature increases during use (i.e. a heating zone), the capsule wall ruptures and releases flavor (see abstract, col. 1, lines 5-20, and col. 4, 3-14).  
McGlumphy et al. disclose that the capsules are formed from coacervates such as protein polysaccharide complexes, such as gelatin-gum Arabic, gelatin-carageenan, but that also, “Any standard method of encapsulation such as the one set forth in example I can be used to from the capsules.”
McGlumphy et al. do not disclose using capsules that encapsulate flavor using cross-linked polymers (resulting in a flavor rich center and a polymer rich outer region) along with an overcoating cross-linked polymer layer.  However, flavor capsules with the claimed features are known in the art.  
De Roos et al. disclose gel beads that can be added to food and tobacco products (abstract) with diameters of 400-1500 micrometers (including 1 mm) made of cross-linked polysaccharides such as alginates and pectin and oil flavors such as menthol (hydrophobic, i.e. oil based) flavorant capable of volatilization upon heating, (see col. 3, 49-54, and example 4 with 32% menthol).  De Roos et al. also disclose that the beads are capable of releasing flavorant when subjected to heat during smoking (col. 3, 39-60).    
De Roos et al. discloses that the when the droplet is undergoing gelling with the crosslinking agent, the rapid ion-binding and network formation produces an inwardly moving gelling zone and the polysaccharides will diffuse toward the gelling zone forming leading to a depletion of polysaccharide in the center (col. 8, 51-65).  Therefore, De Roos et al. disclose a polymer rich outer region and a flavorant rich core.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use the capsules disclosed by De Roos et al. in the tobacco sheet of McGlumphy et al. because McGlumphy et al. disclose that any standard method of encapsulation can be used, and further, it would be obvious to substitute one known microcapsule for another.  
De Roos et al. do not disclose an overcoating and also do not expressly disclose using a mixture of the disclosed polysaccharides for crosslinking.  However, Mashiko et al. disclose making similar beads (including menthol and alginate for use in tobacco products) with a similar process (gelling with calcium ions) and discloses that the bead can be further coated with a film of natural polysaccharides (col. 4, 17-21).  Mashiko et al. do not disclose crosslinking or hardening the coating film.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to harden the outer film using a similar hardening composition as that disclosed for hardening or crosslinking the encapsulation polysaccharides as disclosed above. Doing so would produce a hard outer film to further protect the granule from premature release of flavor.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the overcoating of Mashiko et al. to increase the durability and flavor retention of the beads of De Roos et al. and McGlumphy et al.   
Mashiko et al. do not expressly disclose that the overcoating layer includes a second polymer, different from the first polymer.  However, it would have been obvious to one of ordinary skill in the art at the time of invention/filing to use either the same polysaccharide or different polysaccharide because Mashiko et al. disclose a finite number of natural polysaccharides or derivatives thereof,
are selected from the group consisting of pectins, gum arabic, gelatin, carageenan, sodium alginate, starch and derivatives thereof, cellulose derivatives, and a mixture of two or more of the aforementioned materials (col. 3, 48-55). 

Although this list is set forth for the as the substrate, the same term, “natural polysaccharides or derivatives” is referred to when the coating is discussed.  One of ordinary skill would be motivated to select one or more of the materials listed for the granule and one or more of the materials listed for the coating.  Mashiko et al. makes no indication that the materials in the coating should be the same as the granule.  
Mashiko et al. discloses a first overcoating layer but not a second overcoating layer.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate layers so that the encapsulated material would be even better protected from premature release, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, in light of the previous paragraph, it would have been obvious to one of ordinary skill in the art at the time of invention/filing that the polymers used in adjacent layers (encapsulating layer, first overcoat, second overcoat) would be the same polymer or a different polymer as several possible polymers are disclosed.  

Regarding claims 3 and 4, De Roos et al. do not disclose two or more cross-linked polysaccharides as the encapsulant.  However, Mashiko et al. disclose that the polysaccharides are, 
“selected from the group selected from the group consisting of pectins, gum arabic, gelatin, carageenan, sodium alginate, starch and derivatives thereof, cellulose derivatives, and a mixture of two or more of the aforementioned materials. Especially a mixture of a salt of alginic acid and a salt of carboxymethylcellulose is preferable. (col. 3, 48-55)  

It would have been obvious to one of ordinary skill to use mixtures of polysaccharides taught by Mashiko et al. to encapsulate flavors in De Roos et al. because mixtures of the same materials are disclosed as being used in combination for the same purpose.  Two polysaccharides that are mixed together and then crosslinked would result in the polysaccharides being co-ionically cross-linked.  The prior art using the same ingredients and same process (ionic cross-linking agent) would inherently produce the same result.  
Regarding claim 7 and 8, McGlumphy discloses that the invention can, “coat reconstituted tobacco sheet material with capsules containing aromatic material…” (col. 2, 29-32).  Mashiko et al. discloses that the overcoating on a capsules is a, “film comprising natural polysaccharides or derivatives thereof.” (col. 4, 18-20).  Mashiko et al. do not expressly define what “natural polysaccharides or derivatives thereof” are.  However, Mashiko et al. do disclose what “natural polysaccharides or derivatives thereof” are in terms of the encapsulation layer (col. 3, 48-55) and disclose that they may include mixtures of two or more.  It would have been obvious to one of ordinary skill in the art at the time of invention to use two or more polysaccharides in the overcoat because the same teaching of "natural polysaccharides or derivatives thereof" in both the encapsulation layer and the overcoating layer because both are the same materials (i.e. natural polysaccharides or derivatives thereof) and are not defined separately by Mashiko et al.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing that the capsules of Mashiko et al. in the invention of McGlumphy et al. would result in an overcoating cross-linked polymer layer disposed on an outer surface of the tobacco sheet.  
Regarding claim 13, Mashiko et al. disclose that “natural polysaccharides or derivatives thereof” are considered and disclose that they may include mixtures of two or more (col. 3, 48-55).  It would have been obvious to one of ordinary skill in the art at the time of invention that areas of the matrix of polysaccharide not filled by one polysaccharide would be filled by the second polysaccharide.  These areas would be voids or fissures if the second polysaccharide were to be removed.  
Regarding claim 14, because Mashiko et al. disclose mixtures of polysaccharides, the two polysaccharides would have the same properties as the mixtures of polysaccharides claimed, including having lower porosity than a single polysaccharide.    
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747